Title: John Quincy Adams to Abigail Adams, 17 October 1790
From: Adams, John Quincy
To: Adams, Abigail


My dear Madam.
Boston October 17th: 1790.
I am I believe more than one Letter in your debt; but I feel if possible less inclination than ever to write to my friends as I have no good news to tell them about myself, and very little about any one else. I have now the advantage of being three hundred miles distant from every member of the family; alone in the world, without a soul to share the few joys I have, or to participate in my anxieties and suspense, which are neither few nor small. Why should I sit down to write, when I can assume no other language than that of complaint, which must be as disagreeable, to my friends who read, as it is to me who write— You may readily believe that when I have any thing favourable to say, I shall be sufficiently impatient to give you the information. My taste for politics has even become disgusting to me; I can scarcely take any pleasure in the increasing prosperity of my Country: what is the public welfare to me, if the very efforts upon which it has so much depended, have deprived me of my fundamental support, and have left me exposed to the most humiliating neglect from all the world around me; and turned me over to the delusions of Hope for my Comfort.— I am exhibiting all my weakness I am exposing myself to the Contempt as well as to the Pity of my friends, by assuming thus a style of Lamentation, unbecoming a man of Spirit. Evils I shall be told must me remedied; not deplored: but my peculiar Situation is such that there is no room for my Exertion— The day will come however, I still perswade myself that the day will come, when I shall be enabled to give you more pleasing intelligence; and as I have already said I shall then write with much more satisfaction, what will give you much more pleasure to read.
You will perceive by our Papers, that four members of our present Delegation in Congress are re-elected. It is not from the paltry malevolence of a few contemptible scribblers in our News papers, that the sense of the people is to be collected. Two candidates had been opposed to Mr: Ames with the intention to divide the votes more effectually; and so much industry and influence was exerted in their favour, that the result in his favour, was beyond the most sangwine expectations of his friends, and the friends of the national honour. In Middlesex indeed the votes were more divided. Mr: Gorham is a popular man: and if the public report be not fallacious he has been indefatigable for these two years past in the pursuit of this Election. Mr: Gerry however has a respectable majority of votes.
You mention in one of your Letters that Mr: Short is commissioned to negotiate the Loan. I should wish to know, where it is expected he will obtain it: I cannot imagine that the attempt will be made in France, where the nation are so heavily labouring under the weight of their own poverty.— Holland I presume will be the seat of the negociation. And I should be glad to be informed what is the opinion of the VP. with respect to its success.— I think the value of public paper must depend considerably upon it.
Our Court of Common Pleas are sitting in this Town; and I have made my first Essay in addressing a Jury. I wish I could add that I had acquitted myself to my own Satisfaction. I had very little time for preparation and [did] not know the existence of the Cause three hours before I spoke to it. From [this] circumstance, and from the novelty of the Situation, added to the diffidence I have always felt, of my talent at extemporary speechifying I was too much agitated to be possessed of proper presence of mind. You may judge of the figure I made.
I address this Letter still to New-York, presuming that if it should arrive after your departure, care will be taken to have it forwarded to Philadelphia.
Ever your’s
J. Q. Adams.
